Exhibit 10.1 INDEMNIFICATION AGREEMENT This Indemnification Agreement, dated , 20, is made between Biota Pharmaceuticals, Inc., a Delaware corporation (the  Company ), and (the  Indemnitee ). RECITALS A.The Company desires to attract and retain the services of talented and experienced individuals, such as Indemnitee, to serve as directors and officers of the Company and its subsidiaries and wishes to indemnify such directors and officers to the maximum extent permitted by law; B.The Company and Indemnitee recognize that corporate litigation in general has subjected directors and officers to expensive litigation risks; C.Section145 of the General Corporation Law of Delaware, under which the Company is organized (
